In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-14-00452-CR
                               NO. 09-14-00453-CR
                            ____________________

                       JEROMY JOHN LEAX, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________              ______________

                   On Appeal from the 221st District Court
                         Montgomery County, Texas
               Trial Cause No. 13-11-11867 CR (Counts I and II)
________________________________________________________              _____________

                           MEMORANDUM OPINION

      The State charged Jeromy John Leax with two counts of online solicitation

of a minor. In a pre-trial application asking the trial court to issue a writ of habeas

corpus, Leax challenged the constitutionality of the online solicitation statute. He

also filed a motion to quash the indictment that charged him with the crime of

online solicitation of a minor. Before trial, and based on the terms of his plea

agreement with the State, Leax pled guilty to committing the offenses alleged in


                                          1
the indictment. On Leax’s two convictions for online solicitation, the trial court

assessed concurrent thirteen-year sentences.

      Leax appeals his convictions, and he challenges the trial court’s pre-trial

ruling on his motion to quash the indictment. In three issues, Leax contends that

the trial court erred by finding section 33.021(c) of the Texas Penal Code

constitutional. According to Leax, section 33.021(c) of the Texas Penal Code is

unconstitutionally overbroad     in   violation   of   the   First   Amendment, is

unconstitutionally vague in violation of the Fourteenth Amendment, and violates

the Dormant Commerce Clause. We conclude that Leax’s issues are without merit,

and we affirm the trial court’s judgments.

       Texas Penal Code section 33.021(c) provides that a person commits an

offense under this section:

      if the person, over the Internet, by electronic mail or text message or
      other electronic message service or system, or through a commercial
      online service, knowingly solicits a minor to meet another person,
      including the actor, with the intent that the minor will engage in
      sexual contact, sexual intercourse, or deviate sexual intercourse with
      the actor or another person.

Tex. Penal Code Ann. § 33.021(c) (West Supp. 2015). At the time Leax committed

the offenses that are at issue, the statute defined a “minor” as “an individual who

represents himself or herself to be younger than 17 years of age” or “an individual

whom the actor believes to be younger than 17 years of age.” Act of May 25, 2005,
                                         2
79th Leg., R.S., ch. 1273, § 1, 2005 Tex. Gen. Laws 4049, 4050 (amended 2015)

(current version at Tex. Penal Code Ann. § 33.021(a)) (italics omitted). The former

statute also provided that it was not a defense that “(1) the meeting did not occur;

(2) the actor did not intend for the meeting to occur; or (3) the actor was engaged

in a fantasy at the time of commission of the offense.” Id. (current version at Tex.

Penal Code Ann. § 33.021(d)).

      Leax contends that given the other subsections of section 33.021, section

33.021(c) forbids a substantial amount of protected speech “that is neither

solicitant nor directed at someone the speaker believes to be a minor.” He also

contends that section 33.021(c) is void for vagueness because people of common

intelligence must necessarily guess at the meaning of the intent element. Last, Leax

argues that by attempting to place regulations on Internet users everywhere, section

33.021(c) unduly burdens interstate commerce in violation of the Dormant

Commerce Clause. Leax suggests that the courts should adopt a categorical test

and declare section 33.021(c) void unless it falls into one of the categories of

historically unprotected speech. Leax points to recent decisions of the Supreme

Court of the United States to support his argument that content-based restrictions

on speech have been permitted, as a general matter, only when confined to a few

traditional categories of expression. See United States v. Alvarez, 132 S.Ct. 2537,

                                         3
2544, 567 U.S. ___ (2012); United States v. Stevens, 559 U.S. 460, 469-70 (2010).

These categories include speech integral to criminal conduct. Giboney v. Empire

Storage & Ice Co., 336 U.S. 490, 502 (1949) (“But it has never been deemed an

abridgement of freedom of speech or press to make a course of conduct illegal

merely because the conduct was in part initiated, evidenced, or carried out by

means of language, either spoken, written, or printed.”). Additionally, as Leax

acknowledges in his brief, the Texas Court of Criminal Appeals recently applied a

conduct-based analysis in addressing a facial challenge to a different subsection of

section 33.021. See Ex parte Lo, 424 S.W.3d 10, 14-15 (Tex. Crim. App. 2013).

      We are bound to follow the federal constitutional analysis employed by the

Texas Court of Criminal Appeals. See Lewis v. State, 448 S.W.3d 138, 146 (Tex.

App.—Houston [14th Dist.] 2014, pet. ref’d) (“We are bound in criminal cases to

follow decisions of the Court of Criminal Appeals.”). In reviewing a claim that a

statute is facially unconstitutional, the question presents a question of law that is

reviewed using a de novo standard. Lo, 424 S.W.3d at 14. Initially, in evaluating a

statute’s constitutionality, we presume the statute is valid and that the legislature

has not acted unreasonably or arbitrarily by enacting it. Id. at 14-15. The party

challenging a statute on the ground that it is unconstitutional normally carries the

burden to establish the statute’s unconstitutionality, but the presumption is reversed

                                          4
if the challenged statute seeks to restrict and punish speech based on its content. Id.

at 15. “Content-based regulations (those laws that distinguish favored from

disfavored speech based on the ideas expressed) are presumptively invalid, and the

government bears the burden to rebut that presumption.” Id. (footnotes omitted).

We apply strict scrutiny to content-based regulations. Id.

      The arguments that Leax raises in his appeal have been presented to us in

several other cases we decided this year. See Ex parte Mahmoud, No. 09-15-

00424-CR, 2016 WL ___, at *__ (Tex. App.—Beaumont Mar. 30, 2016, no pet. h.)

(mem. op., not designated for publication); Ex parte Goetz, No. 09-15-00409-CR,

2016 WL ___, at *__ (Tex. App.—Beaumont Mar. 30, 2016, no pet. h.) (mem. op.,

not designated for publication); State v. Paquette, No. 09-15-00361-CR, 2016 WL

747243, at *3 (Tex. App.—Beaumont Feb. 24, 2016, no pet. h.); Ex parte

Victorick, No. 09-13-00551-CR, 2014 WL 2152129, at **2-7 (Tex. App.—

Beaumont May 21, 2014, pet. ref’d) (mem. op., not designated for publication),

cert. denied, Victorick v. Texas, 135 S.Ct. 1557 (2015). In Victorick, we concluded

that section 33.021(c) “punishes conduct rather than the content of speech alone.”

2014 WL 2152129, at *3. Thus, we rejected Victorick’s argument that section

33.021(c) of the Penal Code involved a content-based restriction on speech, and we

began our analysis with the presumption that section 33.021(c) of the Penal Code

                                          5
was constitutionally valid. Id. at *4. Moreover, we decided that section 33.021(c)

has a rational relationship to a legitimate and compelling state interest of protecting

children from sexual predators by prohibiting online solicitation of a minor to

engage in sexual acts. Id. at **3, 5.

      Relying on our analysis in Victorick, we concluded in three recent opinions

that section 33.021(c) is not unconstitutionally overbroad or vague. Mahmoud,

2016 WL ___, at *__; Goetz, 2016 WL ___, at *__; Paquette, 2016 WL 747243, at

*3; see Victorick, 2014 WL 2152129, at **2-7. Based on our former precedent, we

decline to revisit our decision in Victorick. Therefore, we reject Leax’s arguments

that section 33.021 is overbroad in violation of the First Amendment and

unconstitutionally vague in violation of the Fourteenth Amendment. See Paquette,

2016 WL 747243, at *3; Victorick, 2014 WL 2152129, at *6.

      Leax also contends that the trial court erred in denying his motion to quash

because section 33.021 violates the Dormant Commerce Clause. We rejected this

same contention in Paquette, in Mahmoud, and in Goetz, and we decline to revisit

our analysis regarding the claim that section 33.021 violates the Dormant

Commerce Clause. See Mahmoud, 2016 WL ___, at *__; Goetz, 2016 WL ___, at

*__; Paquette, 2016 WL 747243, at *4. We affirm our prior holdings that section




                                          6
33.021(c) has only an incidental effect on interstate commerce and does not violate

the Dormant Commerce Clause. Paquette, 2016 WL 747243, at *4.

      Having considered Leax’s arguments, we conclude that the trial court

properly denied Leax’s motion to quash the indictment. We overrule issues one

through three, and we affirm the trial court’s judgments.

      AFFIRMED.


                                              ________________________________
                                                      HOLLIS HORTON
                                                            Justice



Submitted on July 21, 2015
Opinion Delivered April 13, 2016
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




                                          7